E. T. Carr subscribed for one share of capital stock in The Farmers Dairy Company upon the oral agreement that it would purchase the assets and business of The Wood County Dairy Company, which was not done.
Upon the refusal of Carr to pay for the stock so subscribed the company brought suit in the Wood Common Pleas. Carr in his answer set up the condition as a defense to which a demurrer was sustained. This ruling was affirmed by the Appeals.
Carr, in the Supreme Court, contends, that the Common Pleas erred on the following-grounds : ¡
1. That there can be a conditional subscription to capital stock.
2. That if such condition is a condition precedent, it may be established by parole.
8. That the condition pleaded in the answer of Carr was a condition precedent.
Can- prays that the judgment of the Appeals in sustaining the Common Pleas be reversed; that the demurrer be overruled; and that the case be remanded to be heard on its merits.